DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-9, 11-12, 14-15, 18-25, and 28-30 are pending 
Claims 1, 3, 5-9, 11-12, 14, 18-25, and 28-30 are amended. 
Claim 2, 4, 10, 13, 16-17, 26-27 and 31 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,5-9,11-15,18-25 and 28 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipman et al (US 2010/0302015) in view of Keane et al (US 9,230,368) in view of Neely III et al (US 7,646,394).
As per claims 1, 3, 11, 12, Kipman discloses:
encoding, into the bitstream, a first descriptor representative of a user haptic space, said the user haptic space represented by a cube with dimensions… (Kipman 0064 – 0068).  Kipman further discloses detection and generation of a haptic space that is inherently comprises an encoded descriptor that represents the haptic space, wherein shape of the space utilized by the system and detected by the capture device may comprise any shape corresponding to the user’s location.  The shape or the space may contain all of the user or just a scene comprising only part of the user, wherein the shape of the environment may be from floor to ceiling and wall to wall (i.e. a cube)(Kipman 0101).
encoding, into the bitstream, a second descriptor representative of a location of a virtual object having associated haptic properties with regard to said space, (Kipman discloses users interacting with virtual objects by moving to the position wherein said virtual object is displayed, it is therefore implicit that the location of the virtual object must be encoded wherein the virtual object has associated haptic properties) (Kipman 0064 – 0068)
encoding, into the bitstream, a third descriptor representative of a location of a haptic device in the user haptic space the third descriptor representative of the location of the haptic device having a link type describing a location linked to the user
 (Kipman discloses the use of haptic devices that are associated with the user such that they are positioned on the body (i.e. hand of the user) of the user (Kipman 0070, 0071).  Kipman also discloses that the haptic devices may be positioned in the space or physical environment of the user and thus the haptic devices will be associated with a location in the “space”, wherein haptic feedback generated by the haptic device in response to the user’s location to the haptic device (Kipman 0080, 0081).  Kipman discloses at least one haptic device having a link type that describes a location linked to the user such as a braille haptic device that is linked to individual user locations on their hands and fingers to provide haptic feed back (Kipman 0075, 0076).  Kipman further discloses the devices that are placed in particular locations in the haptic space or environment wherein when the user’s location and also the haptic device’s location is determined from image data captured from a camera, a haptic effect can be generated and felt by the user (Kipman 0081)
transmitting said bitstream. (Kipman discloses users interacting across computer networks wherein it is implicit that the bitstream with encoded haptic information is transmitted) 0070 – 0081, 0083)
Kipman fails to disclose specifically:
… normalized in each of x, y, and z axis in a virtual environment,  and having an origin with reference to a user, wherein the user haptic space is  accessible to the user, wherein the user haptic space is bounded by a distance a user can reach within the user haptic space, wherein the user haptic space provides for haptic feedback and interactivity, and wherein the user haptic space includes the user and moves with the user;
In a similar field of endeavor, Keane et al discloses an augmented/virtual reality system wherein as a user moves in the virtual environment, wherein multiple virtual objects are in the virtual environment and a user is able to move past these virtual objects.  These virtual objects can be body locked to a user.  When body/head locked to a user, the virtual objects will rotate about the x, y and z axes to face the user’s body.  Keane further discloses that once the virtual objects are body/head locked to a user they may be remain at a set distance and/or angle so that when a user moves the virtual objects remain in a body/head locked position with respect to the user. (Keane 15:51 – 16:31). Thus, as the user moves locations and also as the user remains stationary the virtual reality space will be able not be dependent on the physical room or space that the user is currently in.  Keane further discloses that the cameras capture a space around the user such as the user’s environment, wherein the structure of the surrounding space is analyzed and tracked.  
	It would be obvious to one of ordinary skill in the art to modify Kipman in view of Keane to provide a haptic space that is centered on the user.  This would be beneficial to the user as they will be afforded more freedom of movement and will not be tied down to any one set location for the system to function properly.
	In a similar field of endeavor, Neely, discloses a system for generating a virtual environment with an origin about the user, enabling user interaction, wherein the space of the virtual environment’s coordinates are scaled according a user’s reach or arm length, so that a user can reach virtual objects despite them being located far away virtually. (Neely 10:63 – 11:54).
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kipman in view of Neely to provide a means scale a generated virtual environment according to the reachability of the player.  The scaling of a virtual environment according to the user would enable the virtual environment to be tailored to the user and ensure that a user can still reach parts/locations/items/objects in a virtual environment despite being geographically far away from them in the generated virtual environment.
As per claim 5, wherein the second descriptor indicates a part of a body of the user onto which the virtual object is located. (Kipman discloses the determination of a location in the physical space the user’s hand is located (i.e. coordinates) and also the location or position of the virtual object such as a virtual baton in the virtual space that the user is interacting with) (Kipman 0072) 
As per claim 6, wherein the  third descriptor indicates a part of a body of the  user onto which the  haptic device is located. (Kipman discloses the indication of a part of the user’s body such as the differentiation between fingers of a user’s hand) (Kipman 0072)
As per claim 7, The Combination of Kipman in view of Neely, wherein the  first descriptor corresponds to first coordinates and the  second descriptor corresponds to second coordinates. (The combination of Kipman in view of Neely as applied to claim 1, discloses the use of a reference point (i.e. first coordinates) and the position of other sensors (i.e. second coordinates) that are on the user’s hands wherein the “relative distances between the head and the hands of the user, remains the same in the virtual environment as it is in the real world.”) (Neely 10:65 – 11:10)
As per claim 8, further comprising encoding a fourth descriptor representative of a position of at least one part of a body of the  user at a determined time. (Kipman discloses a camera capturing (i.e. encoding) and the monitoring (i.e. decoding) of the position of at least one users body part at a point in time to) (Kipman 0081)
As per claim 14, A non-transitory processor readable medium having stored therein instructions for causing a processor to perform at least the steps of the method according to claim 1. (Combination of Kipman, Keane and Neely as applied to claim 1) (Kipman 0050, 0084)
As per claim 15, A non-transitory processor readable medium having stored therein instructions for causing a processor to perform at least the steps of the decoding method according to claim 3. (Combination of Kipman, Keane and Neely as applied to claim 3) (Kipman 0050, 0084)
Dependent claim 18, 19 and 28 are made obvious by the combination of Kipman, Keane and Neely based on the same analysis set forth above for claim 5, which is similar in scope.
Dependent claim 20, 21 and 29 are made obvious by the combination of Kipman, Keane and Neely based on the same analysis set forth above for claim 6, which is similar in scope.
Dependent claim 22, 23 and 30 are made obvious by the combination of Kipman, Keane and Neely based on the same analysis set forth above for claim 7, which is similar in scope.
Dependent claim 9, 24 and 25 are made obvious by the combination of Kipman, Keane and Neely based on the same analysis set forth above for claim 8, which is similar in scope.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-9, 11, 12, 14, 15, 18-25 and 28-30 have been considered but are moot.  Please refer to the above rejection addressing the newly amended claim language.
The Applicant argues the following: For example, there is no disclosure in Kipman concerning a descriptor to be encoded as part of a bitstream. Kipman describes "a system comprising a depth camera that captures user position and movement, a three-dimensional (3-D) display device that presents the user virtual environment in 3-D and a haptic feedback device provides haptic feedback to the user as he interacts with a virtual object in the virtual environment. As the user moves through his physical space, he is captured by the depth camera. Data from that depth camera is parsed to correlate a user position with a position in the virtual environment." See Kipman, Abstract. 
However, Kipman is silent concerning how any encoding or decoding of virtual objects that are in the Kipman virtual environment. Thus, Kipman is silent concerning the specifics of the encoding of. (i) a descriptor of the user haptic space itself, (ii) a descriptor of a virtual object whose location is related to the defined user haptic space, and (iii) a descriptor having a link type that allows a linking of a haptic device to a user in the defined user haptic space. “ (Remarks page 11).
The Examiner notes that the Kipman inherently discloses the encoding and decoding of “descriptors” as broadly claimed by the claimed invention.  Kipman discloses the generation of a haptic space (i.e. descriptor) corresponding to the user’s environment that are located. Kipman further discloses the generation of a virtual objects (i.e. descriptor) at virtual coordinates that are associated with coordinates of the haptic space.  Kipman further discloses the linking of a haptic device to virtual locations to body parts of a user wherein different parts of the body(i.e. descriptors)  an be differentiated to receive haptic effects, such as different fingers of hand.  The Examiner further notes the language of the claims pertaining to the encoding/decoding of descriptors can broadly read on essentially any data that is generated wherein the generated data corresponds to the haptic space, virtual object, a haptic device, or a location of a haptic device on the user’s body or person as disclosed by Kipman.  The Examiner further notes that Kipman inherently discloses the use of an encoder and decoder.  The system of Kipman uses a camera wherein the camera generates an image, the data from this image must be encoded and decoded. The system further must process this data to generate the haptic space and virtual environment comprising the virtual objects.  Once again, this data must inherently be encoded and decoded in order to be processed by the system of Kipman as shown in Fig 2, 3B and 8.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        9/5/2022

/James S. McClellan/Primary Examiner, Art Unit 3715